Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Multi-Medical Services,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-561
Decision No. CR3042
Date: December 20, 2013
DECISION

I sustain the revocation of the Medicare enrollment and billing privileges of Multi-
Medical Services (Petitioner) based on its noncompliance with 42 C.F.R. § 424.57(c)(2),
(c)(10) and (c)(26) (Supplier Standards 2, 10, and 26).

I. Background

Petitioner, a supplier of durable medical equipment, prosthetics, orthotics and supplies
(DMEPOS), enrolled in Medicare in 1996. By letter dated August 20, 2012, Palmetto
GBA National Supplier Clearinghouse (NSC), a Medicare contractor responsible for
enrolling and issuing billing numbers to Medicare suppliers, revoked Petitioner’s
Medicare number and billing privileges effective September 19, 2012 and imposed the
minimum one-year re-enrollment bar after determining that Petitioner was not in
compliance with supplier standards. Centers for Medicare & Medicaid Services Exhibit
(CMS Ex.) 3.

Petitioner submitted a corrective action plan (CAP) and a request to reconsider the
revocation to NSC. CMS Ex. 4. By letter dated December 11, 2012, NSC determined
that Petitioner’s CAP did not demonstrate its compliance with supplier standards and
forwarded Petitioner’s request to reconsider the revocation decision to its “Medicare Fair
Hearing Officer.” CMS Ex. 5. NSC issued its reconsideration decision on January 22,
2013, determining that Petitioner was noncompliant with Supplier Standards 2, 10, and
26 and informing Petitioner that it could not “be granted access to the Medicare Trust
Fund by way of a Medicare supplier number.” CMS Ex. 6.

Petitioner timely filed a request for hearing on March 19, 2013. Petitioner’s hearing
request does not assert that it was in compliance with supplier standards as of April 30,
2012, the date NSC conducted an inspection of Petitioner. Instead, as discussed below,
Petitioner asserts that it came into compliance with supplier standards at a later date.
Petitioner filed copies of four documents with its hearing request: a document entitled
“Surety Bond, Suppliers of Durable Medical Equipment, Prosthetics, Orthotics and
Supplies, Medicare Program” that the American Safety Casualty Insurance Co. issued on
December 13, 2012 in the amount of $50,000; a Certificate of Liability Insurance issued
June 1, 2012; the “Sender’s Copy” of a FedEx transmittal showing that Petitioner sent a
package to NSC on February 11, 2012; and the NSC Medicare Hearing Officer’s January
22, 2013 reconsideration decision.!

The case was assigned to me for hearing and decision on March 28, 2013, and I issued an
Acknowledgment and Pre-hearing Order (Order) on that date. In the Order, I set dates
for the parties to exchange arguments and evidence. I informed the parties that I would
only schedule a hearing if a party filed admissible, written direct testimony, and the
opposing party then requested cross-examination. Order 410.

On May 2, 2013, CMS filed a motion for summary judgment (CMS Br.), accompanied by
eight exhibits (CMS Exs. 1-8), which I admit without objection. CMS did not list any
witnesses or file written direct testimony.

On June 7, 2013, Petitioner filed a one-page response titled “Petitioner Motion to
Dismiss” (P. MTD) asking me to dismiss the determination revoking Petitioner’s
Medicare enrollment and billing privileges and assuring me that it would henceforth
remain in compliance with supplier standards. Petitioner did not list any witnesses or file
any written direct testimony. Petitioner asserts under its “Exhibit List” that it is offering

' Under the notation “Enclosed” on the bottom left-hand corner of page two of its
hearing request, Petitioner states it is enclosing a “Western Company Surety Bond,” a
“VGM Insurance Certificate,” “an 855s Application — Proof of Mailing,” and a “Request
of change Medicare Letter (confirmed letter has been mailed out to our company address
and has not been received).” While the first three documents Petitioner filed appear to be
the first three documents that Petitioner indicates are enclosed, Petitioner did not file a
“Request of change Medicare Letter” with its March 19, 2013 filing. However, as
explained below, whether or not Petitioner filed this letter does not impact my decision in
the case.
documents “previously provided.” Petitioner indicates that, as “P. Ex. 1,” it is offering
“General Liability Coverage,” as “P. Ex. 2,” it is offering “Surety Bond,” and as “P. Ex.
3,” it is offering “Medicare Change of Ownership Application.” However, Petitioner did
not previously file a document titled “Medicare Change of Ownership Application.” See
supra, p. 2, n.1. I accept the Certificate of Liability Insurance issued June 1, 2012 as P.
Ex. 1, and I accept the Surety Bond issued by American Safety Casualty Insurance Co. on
December 13, 2012 as P. Ex. 2.”

I do not find it necessary to convene an in-person hearing because neither party filed
admissible written direct testimony. Accordingly, the record is closed. Having
considered all of the documentary evidence, I issue this decision based on the complete
written record. See Order ¥ 10.

II. Discussion
A. Applicable Authority

The Social Security Act (Act) requires that the Secretary of the U.S. Department of
Health and Human Services issue regulations establishing a process for the Medicare
enrollment of providers and suppliers. Act, section 1866(j) (42 U.S.C.

§ 1395u(a). A provider or supplier must be enrolled in the Medicare program and be
issued a billing number to have billing privileges and thus be eligible to receive payment
for services rendered to eligible Medicare beneficiaries. 42 C.F.R. § 424.505. DMEPOS
suppliers are subject to on-site surveys, both announced and unannounced, for
accreditation purposes. 42 C.F.R. § 424.58(a).

DMEPOS suppliers must meet the supplier standards found at 42 C.F.R. § 424.57(c) in
order to enroll in Medicare and maintain Medicare billing privileges. As relevant here,
section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must certify
in its application for billing privileges that it meets and will continue to meet the

> CMS objects to admission of the documents attached to Petitioner’s hearing request as
exhibits, asserting that they constitute new documentary evidence not previously
produced to the contractor hearing officer. CMS Br. at 6 n.3, citing 42 C.F.R.

§ 498.56(e); Homemakers A+ Servs., DAB CR2322, at 3 (2011). I admit these
documents into evidence because they do not prejudice CMS and actually corroborate
Petitioner’s past noncompliance with supplier standards.
(2) Has not made, or caused to be made, any false statement or
misrepresentation of a material fact on its application for billing privileges.
(The supplier must provide complete and accurate information in response
to questions on its application for billing privileges. The supplier must
report to CMS any changes in information supplied on the application
within 30 days of the change.); . . .

(10) Has a comprehensive liability insurance policy in the amount of at
least $300,000 that covers both the supplier’s place of business and all
customers and employees of the supplier . . . Failure to maintain required
insurance at all times will result in revocation of the supplier’s billing
privileges retroactive to the date the insurance lapsed; . . .

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section.

The regulations provide generally that CMS will revoke a supplier’s billing privileges if
the supplier is found not to meet the supplier standards or other requirements in section
424.57(c). 42 C.F.R. § 424.57(e).2 CMS may also revoke a currently enrolled supplier’s
Medicare billing privileges and any corresponding supplier agreement for noncompliance
when the supplier is determined not to be in compliance with enrollment requirements.
42 C.F.R. § 424.535(a)(1). A supplier may be granted an opportunity to correct the
deficient compliance before a final determination to revoke billing privileges.* 42 C.F.R.
§ 424.535(a)(1) Failure to comply with even one supplier standard is a sufficient basis
to revoke a supplier’s billing privileges. /866/CPayday.com, LLC, DAB No. 22839, at 13
(2009).

B. Issue

The issue in this case is whether CMS was legally authorized to revoke Petitioner’s
Medicare billing privileges based upon its noncompliance with supplier standards.

> Paragraph (e) of section 424.57 was previously designated paragraph (d) and was re-
designated by the rulemaking that imposed the surety bond requirements at paragraph (d);
however, the re-designations have not yet been incorporated in the Code of Federal
Regulations. 42 C.F.R. § 424.57, Editorial Note (2012).

* Petitioner was given the opportunity to file a CAP, but the contractor did not accept it.
In a letter dated December 11, 2012, the contractor stated that Petitioner’s “CAP does not
demonstrate [Petitioner’s] compliance with supplier standards.” CMS Ex. 5, at 1. Ido
not have the authority to review the rejection of a CAP. See, e.g., Conchita Jackson,
M.D., DAB No. 2495, at 6-7 (2013); DMS Imaging, Inc., DAB No. 2313, at 5-8 (2010).
C. Findings of Fact and Conclusions of Law

On September 26, 2005, Petitioner’s “President/Owner,” Samuel De Avila, signed a
CMS Form 8555S certification statement agreeing to adhere to, and continue to meet, all
Medicare enrollment requirements. CMS Ex. 7, at 13. It is a Medicare supplier’s duty to
familiarize itself with program requirements. Waterfront Terrace, Inc., DAB No. 2320,
at 7 (2010), citing Heckler v. Cmty. Health Servs. of Crawford County, 467 U.S. 51, 63-
64 (1984). Petitioner also admits that “Multi Medical Services did not meet compliance
with these standards upon inspection.” P. MTD.

1. Petitioner failed to comply with Medicare requirements by not timely
notifying CMS of a change in ownership, violating 42 C.F.R.
§ 424.57(c)(2) (Supplier Standard 2).

A supplier is required to notify CMS of any changes in the information it previously
provided on its enrollment application. This update must be completed within 30 days of
the change. 42 C.F.R. § 424.57(c)(2). Here, however, Petitioner failed to notify CMS of
a change in its ownership within 30 days of the change occurring. NSC’s Supplier Audit
and Compliance Unit (SACU) uncovered Petitioner’s failure to report the change in
ownership during the April 30, 2012 inspection.

The SACU site investigation report indicates that “Sam De Avila” is the “sole owner” of
Petitioner. CMS Ex. 1, at 1. However, documentation on file with the NSC shows
another individual, “Arturo De Avila,” is also an owner. CMS Ex. 7, at 6.

Petitioner asserts that it:

took action on February 11, 2013 by means of resending the 855s application to
Medicare indicating the changes of ownership and/or managing control
information within the organization. It was stated to the Medicare Hearing Officer
that this change took effect in 1999. Alternatively, it was understood by Sam De
Avila that the announcement of this change had been reported years ago. The
official application was sent and confirmed received on February 14, 2013 but was
not able to be processed on March 12, 2013 due to the revocation of the Medicare
number.

P. MTD. Nowhere in this communication, however, does Petitioner offer evidence to
show that the purported 1999 change of ownership was reported to Medicare within 30
days of the change.* In contrast, CMS offers a form 855S enrollment application that

> On October 15, 2012, Petitioner submitted one page of a CMS 8558 enrollment
application purporting to show that Arturo De Avila was no longer an owner as of
Petitioner filed with NSC in 2005, which lists Arturo De Avila as one of Petitioner’s
owners in 2005. CMS Ex. 7, at 6, 13. Petitioner has thus not proven that it submitted
notification deleting Arturo De Avila as an owner within 30 days of the purported 1999
change of ownership date. Absent such a showing, Petitioner was not in compliance with
42 CFR. § 424.57(c)(2).

2. Petitioner failed to comply with Medicare requirements by failing to
maintain liability insurance at all times, violating 42 C.F.R.
§ 424.57(c)(10) (Suppler Standard 10).

CMS found Petitioner out of compliance with 42 C.F.R. § 424.57(c)(10) because
Petitioner failed to submit information supporting the existence of a valid, active
insurance policy for its business, where the information provided could be verified with
the underwriter as the company covering Petitioner’s business. CMS Ex. 5, at 1.

Petitioner does not assert that it was in compliance with Supplier Standard 10 at all times.
Instead, it asserts that it “took action on June 1, 2012 by means of contacting VGM
Insurance Services and requested to revise the certificate to identify The National
Supplier Clearinghouse-AG-495 as the insurance certificate holder. The requested
revision was processed and a new certificate of liability insurance was provided with
coverage of three million dollars for coverage from 05/24/12 — 05/24/13 with certificate
holder National Supplier Clearinghouse AG-495.” P. MTD. Petitioner has not shown,
however, that it maintained a comprehensive liability insurance policy at all times,
including at the time of the inspection.

3. Petitioner failed to comply with Medicare requirements by failing to
comply with supplier surety bond requirements, violating 42 C.F.R.
§ 424.57(c)(26) (Supplier Standard 26).

The Secretary may not issue or renew a Medicare provider number to a DMEPOS
supplier unless the supplier “provides the Secretary on a continuing basis... with a
surety bond in a form specified by the Secretary and in an amount that is not less than
$50,000.” Act, section 1834(a)(16)(B) (42 U.S.C. § 1395m(a)(16)(B)). A DMEPOS
supplier must submit a surety bond from an authorized surety of $50,000 which is
continuous, names CMS as obligee, and provides that the surety is liable for unpaid

September 9, 1999. CMS Ex. 4, at 4. The January 22, 2013 reconsideration decision
notes that until October 15, 2012, CMS had not been apprised of this change in
ownership. CMS Ex. 6, at 2.
claims, civil money penalties, or assessments that occur during the term of the bond. 42
C.E.R. § 424.57(c)(26), (d)(1)(ii), (2), (4), (5), (10).° The supplier must meet the
specific surety bond requirements at section 424.57(d), and CMS will revoke a DMEPOS
supplier’s billing privileges if the supplier fails to obtain, file timely, or continuously
maintain the surety bond. 42 C.F.R. §§ 424.57(c)(26), 424.57(d)(4).

On June 27, 2012, Petitioner’s surety company canceled Petitioner’s surety bond as of
September 30, 2012. CMS Ex. 8, at 1. Petitioner admits that it let its surety bond lapse
and did not obtain a new bond until December 2012. CMS Ex. 8, at 1; CMS Ex. 4, at 8,
10; Petitioner Hearing Request. Petitioner asserts specifically that it “took action on
December 4, 2012 by means of contacting American Safety Insurance Company
requesting confirmation of Surety Bond Coverage in the amount of fifty thousand dollars
for Medicare DMEPOS. The requested documentation was furnished and consists of a
two year coverage term from 12/14/2013-12/14/2015.” P. MTD. The undisputed fact
that Petitioner obtained a surety bond over two months after its prior surety bond lapsed
does not satisfy the statutory and regulatory objective of providing continuous protection
to the Medicare program, which requires revocation of billing privileges where the
supplier doesn’t provide a new surety bond before the effective date of the cancellation.
During the time the surety bond was lapsed, CMS was unprotected from potential fraud
or billing errors. Pepper Hill Nursing & Rehab. Ctr., LLC, DAB CR2293, at 6-7 (2010),
aff'd, DAB No. 2395, at 5-7 (2011); .A Brighter Future Healthcare Servs., Inc., DAB
CR2267, at 6 (2010). Accordingly, Petitioner is not in compliance with Supplier
Standard 26.

Petitioner argues that it will henceforth remain in compliance with supplier standards.
Asserting that it will prospectively comply with supplier standards, however, is not a
valid defense to the revocation of Petitioner’s Medicare enrollment and billing privileges.
Even if I assume Petitioner’s statements to be true, the applicable regulations still bind
me. | lack authority to invalidate or change an existing regulation or grant Petitioner an
exemption from compliance with regulatory requirements. /866/CPayday.com, DAB
No. 2289, at 14.

4. CMS was authorized to revoke Petitioner’s Medicare enrollment and
billing privileges due to its failure to comply with Supplier Standards
effective September 19, 2012.

I must sustain CMS’s determination to revoke if a legitimate basis exists and where the
facts establish noncompliance with one or more of the regulatory standards.

° As noted at footnote 3, paragraph (d) of 42 C.F.R. § 424.57 was amended to add surety
bond requirements. However, the re-designation has not yet been incorporated into the
Code of Federal Regulations. 42 C.F.R. § 424.57, Editorial Note (2012).
18661CPayday.com, LLC, DAB No. 2289, at 13. Petitioner failed to comply with three
supplier standards, any one of which authorizes CMS to revoke its enrollment and billing
privileges.

Revocation generally becomes effective 30 days after CMS or the CMS contractor mails
notice of its determination to the supplier. 42 C.F.R. § 424.535(g). Here, I find NSC
mailed notice of Petitioner’s revocation and one-year re-enrollment bar on August 20,
2012 giving 30-day notice before the September 19, 2012 revocation date.

A supplier whose billing privileges are revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of 1 year, but not greater than 3
years, depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).
The length of the re-enrollment bar CMS imposes is not a determination subject to review
by an administrative law judge. See Ravindra Patel, M.D., DAB CR2171, at 7 n.5
(2010); Emmanuel Brown M.D. and Simeon K. Obeng, M.D., DAB CR2145, at 10
(2010); see also 42 C.F.R. § 498.3(b)(17) (establishing as an initial decision subject to
review “[w]hether to deny or revoke a... supplier’s Medicare enrollment . . . ,” but not
the length of re-enrollment bar).

III. Conclusion

CMS, through its contractor NCS, had a legitimate basis to revoke Petitioner’s Medicare
enrollment and billing privileges based on any of the three supplier standards with which
it was noncompliant. Accordingly, I sustain the September 19, 2012 revocation of
Petitioner’s Medicare enrollment and billing privileges and its one year re-enrollment bar.

/s/
Joseph Grow
Administrative Law Judge
